Citation Nr: 0727466	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 2005, for the grant of a 100 percent disability rating 
for service-connected coronary artery disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, prior to September 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 until 
August 1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2003 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for coronary artery disease was previously 
before the Board in February 2005 and was remanded for 
further development.  The October 2005 rating decision 
increased the disability evaluation for coronary artery 
disease from 10 percent to 100 percent, effective September 
28, 2005, the date of VA examination.

The veteran testified before a Decision Review Officer at a 
September 2006 hearing at the RO.  The veteran also testified 
before the undersigned Veterans Law Judge at a June 2007 
Travel Board hearing at the RO.  Transcripts of each hearing 
have been associated with the file.


FINDINGS OF FACT

1.  On September 28, 2005, the veteran was afforded a VA 
examination in order to determine the veteran's level of 
impairment due to his coronary artery disease.

2.  Symptoms warranting a rating of 100 percent for coronary 
artery disease were not factually ascertainable prior to 
September 28, 2005.      

3.  Prior to August 12, 2003, the veteran's coronary artery 
disease required the use of continuous medication.  

4.  A VA examination performed on August 12, 2003 revealed 
the veteran's coronary artery disease was manifested by a 
workload of 7 METs.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than September 28, 2005, for the grant of entitlement to a 
100 percent disability rating for service-connected coronary 
artery disease.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2005); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 
3.400 (2006). 

2.  Prior to August 12, 2003, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for coronary 
artery disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7005 (2006).

3.  From August 12, 2003 through September 27, 2005, the 
criteria for entitlement to a 30 percent rating for coronary 
artery disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.


The veteran is appealing the initial rating assignment as to 
his coronary artery disease.  In this regard, because the 
October 2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the October 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the coronary artery 
disease disability at issue (38 C.F.R. § 4.104, DC 7005), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

As for the effective date claim, since the rating decisions 
on appeal granted service connection for coronary artery 
disease and an effective date for this award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, a March 2006 letter explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date in 
compliance with Dingess/Hartman.  A February 2006 statement 
of the case and a November 2006 supplemental statement of the 
case provided applicable regulations on the "downstream" 
issue of effective dates of awards and readjudicated the 
matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at 
local RO and Travel Board hearings.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2006).

The effective date with respect to an increase in disability 
evaluation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2006).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2006).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2006).

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Earlier effective date claim

The veteran has been assigned a 100 percent disability 
evaluation, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7005, effective from September 28, 2005, the date of a VA 
examination provided in order to determine the current level 
of impairment due to the service-connected coronary artery 
disease.  This disability evaluation was assigned in an 
October 2005 rating decision.  In a November 2005 statement, 
the veteran disagreed with the assigned effective date.  A 
statement of the case was issued in February 2006, and the 
veteran perfected his appeal to the Board.

The veteran contends that the total rating for his service-
connected coronary artery disease should precede September 
28, 2005, the date presently assigned.  As previously noted, 
the effective date with respect to an increase in disability 
evaluation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  An exception is provided in, 
38 C.F.R. § 3.400(o)(2), which states that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise 
the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, at any time prior to September 28, 2005, an increase 
in the veteran's coronary artery disease to a 100 percent 
evaluation became factually ascertainable.  The medical 
evidence of record does not indicate that during that time 
period the veteran's coronary artery disease was manifest by 
symptomatology most nearly approximating the 100 percent 
rating criteria ultimately assigned in the October 2005 
rating decision.  

Prior to that date, the veteran's coronary artery disease did 
not objectively demonstrate symptoms sufficient to warrant a 
100 percent rating.  Private treatment records showed mainly 
no or mild symptoms, except for a flare-up of angina noted in 
May 2004.  The veteran denied angina (except as noted), 
dyspnea, pressure in the chest, and heart palpitations.  
There is no evidence of chronic congestive heart failure, a 
workload of 3 METs or less, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  As such, 
the effective date for the grant of the 100 percent rating 
for his service-connected coronary artery disease cannot be 
earlier than the first date in which it was factually 
ascertainable that his symptomatology had worsened.  See 38 
C.F.R. § 3.400(b), (o).  See also, Meeks v. West, 216 F.3d 
1363 (Fed. Cir. 2000) (noting that the date of entitlement to 
award of benefits, i.e., service connection, does not 
necessarily coincide with the date entitled to a certain 
rating).  In sum, an increase in his coronary artery disease 
disability was not factually ascertainable until the 
September 28, 2005 VA examination, which is the presently 
assigned effective date for the 100 percent rating.

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that a comparison between 
the date of receipt of claim or the date entitlement arose, 
with the later of the two serving as the effective date.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, with the 
date entitlement arose to a 100 percent rating being 
September 28, 2005, if the date of claim is after the 
September 28, 2005 date, it cannot provide an earlier 
effective date.  Additionally, if the date of claim was 
deemed to be prior to September 28, 2005, the latter of the 
two dates controls, i.e., September 28, 2005, the date 
entitlement arose.  38 C.F.R. § 3.157(b)(1).   

In conclusion, the evidence of record fails to establish 
entitlement to an effective date for a 100 percent rating for 
coronary artery disease earlier than September 28, 2005, the 
date presently assigned.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II.  Increased rating claim

By a rating decision in October 2003, service connection was 
established for coronary artery disease as secondary to 
service-connected diabetes mellitus.  At that time, a 10 
percent evaluation was assigned effective from January 28, 
2002, under Diagnostic Code 7005.  In October 2005, the RO 
assigned a 100 percent rating, effective September 28, 2005.  
As a total rating (100 percent) was assigned from September 
28, 2005, the Board will analyze if the evidence from January 
28, 2002 and prior to September 28, 2005 warrants a rating 
greater than 10 percent.  Since this is an appeal from an 
initial evaluation, staged ratings are for consideration.  
Fenderson, 12 Vet. App. at 126.

A.  Prior to August 12, 2003

Prior to August 12, 2003, the veteran is assigned a 10 
percent rating for coronary artery disease, pursuant to 
Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 
percent rating is warranted where a workload of greater than 
7 METs, but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or continuous 
medication required.  A 30 percent rating is warranted where 
workload of greater than 5 METs but not greater than 7 METs  
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on  
electrocardiogram, echocardiogram, or x-ray.  

After carefully reviewing the evidence of record, the Board 
concludes that the currently assigned 10 percent evaluation 
most closely approximates the veteran's disability picture 
for the period in question and that a higher rating is not 
warranted.  Indeed, the evidence does not exhibit a workload 
of greater than 5 METs but not greater than 7 METs.  Also, 
the evidence does not reveal cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram, or X-ray.  Private 
treatment records from D.M.M., D.O., reveal diagnoses of 
coronary artery disease, diabetes mellitus, and bronchitis, 
but no more pertinent findings.  

The Board has considered whether any alternate diagnostic 
codes might allow for an increased rating.  For example, 
Diagnostic Code sections 7006 (myocardial infarction), 7011 
(ventricular arrhythmias), 7015 (atrioventricular block) and 
7020 (cardiomyopathy) appear to apply to the veteran's 
symptoms and diagnoses.  However, these diagnostic code 
sections, much like Diagnostic Code 7005, also require a 
workload of greater than 5 METs but not greater than 7 METs  
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on  
electrocardiogram, echocardiogram, or x-ray.  As already 
discussed, these criteria have not been satisfied here. 

In conclusion, then, the veteran's currently assigned 10 
percent evaluation appropriately reflects the severity of 
coronary artery disease, and there is no basis for a higher 
rating during this rating period.  

Finally, the evidence does not reflect that the veteran's 
heart disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



B.  From August 12, 2003 through September 27, 2005

Again, the veteran is claiming entitlement to an initial 
rating in excess of 10 percent for his coronary artery 
disease.  The Board finds support for the next-higher 30 
percent evaluation during the period in question.  

As discussed above, in order to be entitled to a 30 percent 
evaluation under Diagnostic Code 7005, the evidence must show 
a workload of greater than 5 METs but not greater than 7 METs  
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on  
electrocardiogram, echocardiogram, or x-ray.  The next-higher 
60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

In the present case, a VA examination performed on August 12, 
2003, 2005 showed a workload of 7 METs.  The veteran reported 
he is able to bike, walk, and swim.  Objectively, the veteran 
had a pulse of 92 and normal S1 and S2.  He had a regular 
rate and rhythm without murmurs, rubs, or gallops.  An 
October 2003 operative report from Heart Center for 
Excellence (Heart Center) noted the veteran underwent a left 
heart catheterization with left ventriculaography and 
selective coronary angiography, selective vein graft 
angiography, and selective left internal mammary artery 
angiography.  A diagnostic test, dated in October 2003, 
revealed a normal sinus rhythm, left bundle branch block, and 
an abnormal ECG.  A November 2004 treatment record from the 
Health Center noted an ejection of 60-65 percent.  Private 
treatment records from the Heart Center in May 2004 reveal 
some recurrent chest tightness with working outside.  It was 
noted the veteran remained functional.  The assessment was 
complex coronary artery disease and a flare-up of angina, 
which was now settled down.  The veteran testified that after 
the October 2003 catheterization he had short-lived 
improvement.  (BVA Transcript "T." at 6-7.)  He also 
testified that he still cannot walk and "never could walk 
very far after [the catheterization]."  (T. at 7.)  He 
further testified that his coronary artery disease disability 
gradually worsened thereafter.  (Id.)  By resolving any doubt 
in favor of the veteran, the Board finds that the criteria 
for a 30 percent evaluation are satisfied.  

While a 30 percent evaluation under Diagnostic Code 7005 is 
warranted during the period in question, a rating in excess 
of that amount is not.  Indeed, in order to establish a 60 
percent evaluation under any pertinent cardiac code, the 
evidence would have to show more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Such findings have not been demonstrated.  Thus, 
the veteran's disability picture for the period in question 
is most accurately reflected by the assignment of a 30 
percent rating.   

In conclusion, for the period in question, the Board finds 
that a 30 percent evaluation is justified.  A rating in 
excess of that amount, however, is not warranted.  The Board 
notes that in reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
heart disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

An effective date prior to September 28, 2005 for an award of 
a 100 percent rating for coronary artery disease is denied.

Prior to August 12, 2003, an evaluation in excess of 10 
percent for coronary artery disease is denied.

From August 12, 2003, a 30 percent rating for coronary artery 
disease is granted, subject to governing criteria applicable 
to the payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


